DETAILED ACTION
The instant application having Application No. 16/734,457 filed on 1/6/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 9 recites generating random number sequences, outputting sets from the random number sequences having relative time differences by adjusting relative time differences between the sequences, and performing an exclusive OR operation on each of the sets.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers performance of the claim’s limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a computer readable medium storing a program for causing “a computer” to execute the claimed process, nothing in the claim precludes the steps from practically being performed in the mind.  For instance, generating random number sequences may be performed by an algorithm – such as by using a primitive polynomial, i.e. a linear feedback shift register algorithm – using pen and paper.  Moreover, adjusting relative time 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim additionally recites a computer readable medium storing a program for causing “a computer” to execute the claimed process.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as generic computer functions such as mathematical calculations and/or data processing.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing “a program” using “a computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do 

As per Claim 10, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  The claim is dependent on Claim 9, but fails to include any additional elements that make the claim any less abstract, or sufficient to amount to significantly more than the judicial exception.  Accordingly, it is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd (US 3,742,381).

As per Claim 1, Hurd discloses a random number generating circuit, comprising: M random number generators, where M is an integer greater than or equal to 2, configured to be independent of each other and generate M random number sequences (Abstract and Figure 1 and 
a delay adjustment circuit configured to output N sets of the M random number sequences including N different relative time differences or N different combinations of a plurality of relative time differences, where N is an integer greater than or equal to 2, by adjusting one or more relative time differences between the M random number sequences (Figures 1-2 and Column 1, line 60 through Column 2, line 3 and Column 2, line 63 through Column 3, line 9, first and second shift registers provide a respective pair of Reg X and Reg Y stages to each of a plurality of XOR units, wherein the pair provided to G1 represents a time difference of 21, the pair provided to G2 represents a time difference of 19, the pair provided to G3 represents a time difference of 17, etc.); 
and a logic operation circuit configured to perform an exclusive OR operation between the M random number sequences included in a set, for each of the N sets of the M random number sequences (Figures 1-3 and Column 1, line 60 through Column 2, line 3 and Column 2, line 63 through Column 3, line 9 and Column 7, lines 39-48, each pair from Reg X and Reg Y is XOR’d). 

As per Claim 2, Hurd discloses the random number generating circuit as claimed in claim 1, wherein the M random number generators are two random number generators including a first random number generator and a second random number generator (Abstract, two LFSRs). 

As per Claim 3, Hurd discloses the random number generating circuit as claimed in claim 2, wherein the delay adjustment circuit includes one shift register to which a random number 

As per Claim 4, Hurd discloses the random number generating circuit as claimed in claim 2, wherein the delay adjustment circuit includes a first shift register to which a random number sequence that the first random number generator outputs is input and a second shift register to which a random number sequence that the second random number generator outputs is input (Figure 1 and Column 2, lines 40-62 and Column 3, line 56 through Column 4, line 14 and Column 7, lines 35-36, the pseudorandom sequence on line 14 is input to shift register Reg X and the pseudorandom sequence on line 18 is input to shift register Reg Y);  and the N different relative time differences are achieved by a combination of N first random number sequences and N second random number sequences, the N first random number sequences including respective delay amounts different from each other being generated by delays of N-1 flip-flops included in the first shift register, and the N second random number sequences including respective delay amounts different from each other being generated by delays of N-1 flip-flops included in the second shift register (Figures 1-2 and Column 2, line 63 through Column 3, line 14, first and 

As per Claim 5, Hurd discloses the random number generating circuit as claimed in claim 3, wherein the flip-flops included in the one shift register are arranged along a signal propagation path from a physical position of the first random number generator to a physical position of a circuit to which a result of an exclusive OR operation that the logic operation circuit performs is input (Figure 1, each modulo-2 unit outputs a pseudorandom signal, i.e. 14 and 18, to a corresponding shift register, wherein shift register stages propagate signals through XOR circuits 25 to outputs R1-R30 and 35, and ultimately to output circuits 40 and 46). 

As per Claim 6, Hurd discloses the random number generating circuit as claimed in claim 4, wherein the flip-flops included in the first shift register and the second shift register are arranged along a signal propagation path from a physical position of a corresponding random number generator of the M random number generators to a physical position of a circuit to which a result of an exclusive OR operation that the logic operation circuit performs is input (Figure 1, each modulo-2 unit outputs a pseudorandom signal, i.e. 14 and 18, to a corresponding shift register, wherein shift register stages propagate signals through XOR circuits 25 to outputs R1-R30 and 35, and ultimately to output circuits 40 and 46). 



As per Claim 8, Hurd discloses the semiconductor apparatus as claimed in claim 7, wherein the signal propagation path where the flip-flops are arranged includes a branch (Figure 1, the flip-flops of each shift register outputs to XOR units 25 which outputs a number of branches R1-R30). 

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (WO 2013/013480, including the attached machine translation).

As per Claim 1, Hurd discloses a random number generating circuit, comprising: M random number generators, where M is an integer greater than or equal to 2, configured to be independent of each other and generate M random number sequences (Figure 3 and Page 4, final paragraph and Page 5, final paragraph, two independent LFSRs); 
a delay adjustment circuit configured to output N sets of the M random number sequences including N different relative time differences or N different combinations of a plurality of relative time differences, where N is an integer greater than or equal to 2, by adjusting one or more relative time differences between the M random number sequences, and a logic operation circuit configured to perform an exclusive OR operation between the M random number sequences included in a set, for each of the N sets of the M random number sequences 

As per Claim 2, Hurd discloses the random number generating circuit as claimed in claim 1, wherein the M random number generators are two random number generators including a first random number generator and a second random number generator (Figure 3 and Page 5, last two paragraphs, first and second LFSRs each produce pseudorandom numbers). 

As per Claim 4, Hurd discloses the random number generating circuit as claimed in claim 2, wherein the delay adjustment circuit includes a first shift register to which a random number sequence that the first random number generator outputs is input and a second shift register to which a random number sequence that the second random number generator outputs is input (Figures 1 and 3, each LFSR feedback connection comprises a pseudorandom sequence, and is input to its corresponding shift register);  and the N different relative time differences are achieved by a combination of N first random number sequences and N second random number sequences, the N first random number sequences including respective delay amounts different from each other being generated by delays of N-1 flip-flops included in the first shift register, and the N second random number sequences including respective delay amounts different from each other being generated by delays of N-1 flip-flops included in the second shift register (Figure 3, first and second shift registers provide a unique pair of bits from corresponding flip-

As per Claim 9, Sun discloses a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a method (Page 7, fourth paragraph, “the above method implementation of all or part of the steps can be completed by the program instructions related hardware, the aforementioned program can be stored in a computer readable storage media”);  comprising: generating M random number sequences that are independent of each other, where M is an integer greater than or equal to 2 (Figure 3 and Page 4, final paragraph and Page 5, final paragraph, two independent LFSRs);  outputting N sets of the M random number sequences including N different relative time differences or N different combinations of a plurality of relative time differences, where N is an integer greater than or equal to 2, by adjusting one or more relative time differences between the M random number sequences, and performing an exclusive OR operation between the M random number sequences included in a set, for each of the N sets of the M random number sequences (Figure 3 and Page 5, final paragraph, the two LFSRs “A” and “B” shift in opposite directions, such that each XOR gate performs exclusive OR on bits A(t-k) and B(t+k-N+1) for k=0 to N-1, where N=the number of XOR gates and/or where each LFSR is an N-order shift register, comprising N flip-flops).

As per Claim 10, Sun discloses the non-transitory computer-readable recording medium as claimed in claim 9, wherein the M random number sequences are two random number sequences (Figure 3 and Page 5, last two paragraphs, each LFSR produces pseudorandom numbers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0078401, “Bias-free rounding in digital signal processing” – discloses stochastic rounding comprising two linear feedback shift registers (LFSRs) shifting in opposite directions, wherein respective pairs of bits from each LFSR are output to corresponding XOR gates for outputting a plurality of random bit streams in parallel
WO 9110182, “GENERATOR OF MULTIPLE UNCORRELATED NOISE SOURCES” – discloses generating a plurality of random bit streams in parallel using a single LFSR by combining respective LFSR bits with shifted bits from the same LFSR, i.e. combining bits from respective LFSR stages with bits from different stages in parallel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182